Case 2:20-mc-00031-MTL Document 1-12 Filed 06/19/20 Page 1 of 2




               EXHIBIT 12
3/22/2020                            Top Class ActionsDocument
                      Case 2:20-mc-00031-MTL           LLC Mail - 3M Earplug
                                                                     1-12 Investigation scheduled to endPage
                                                                             Filed 06/19/20              on 7/25 2 of 2



                                                          Courtney Jorstad <courtney@topclassactions.com>


  3M Earplug Investigation scheduled to end on 7/25
  1 message

  Steve Williams <steve@topclassactions.com>                Mon, Jul 22, 2019 at 8:46 AM
  To: "Rihn, Aaron" <arihn@peircelaw.com>
  Cc: Scott Hardy <scott.hardy@topclassactions.com>, Sarah Mirando
  <sarah.mirando@topclassactions.com>, Courtney Jorstad
  <courtney@topclassactions.com>

    Aaron,
    Hope all is well and I'm looking forward to catching up at AAJ. I writing to let you know
    that the 3M Combat Earplug investigation is scheduled to expire on 7/25. It has
    generated 169 leads since 6/25 and we are wondering if you are going to renew. The
    renewal rate is $10,000 for another month. Please let me know.

    Thank you,
    Steve


    Steve Williams
    Vice President of Strategy
    Top Class Actions LLC
    Mobile: (424) 350-9698



    Top Class Actions
    Connecting consumers to settlements, lawsuits and lawyers.
    http://www.TopClassActions.com
    LOVE - TRUST - INTEGRITY - CONTINUOUS IMPROVEMENT

    CONFIDENTIALITY: This e-mail and any attachments are confidential and may be
    privileged. If you are not a named recipient, please notify the sender immediately and do
    not disclose the contents to another person, use it for any purpose, or store or copy the
    information in any medium.




                                                                                                               TCA 3M REDACTED 000028
https://mail.google.com/mail/u/0?ik=a230eb1f62&view=pt&search=all&permthid=thread-f%3A1639774052378278120&simpl=msg-f%3A1639774052378278120   1/1
